Exhibit Newedge Aspect Global Diversified Fund L. P. Futures Account Agreement Thank you for your interest in opening a futures trading account with Newedge Financial Inc. This package includes the agreements and forms necessary to establish a futures trading account as well as certain documentation which may, at your discretion, be completed by you to allow specific types of trading activities. Included is a set of Disclosure Statements required by different exchanges and regulators for certain types of activities. You should review these statements to understand some of the risks of trading and be aware of how your rights in certain markets might be limited. These Statements should be kept by you and copies should be distributed to the relevant parties within your organization. In addition to the attached documents, specific legal and financial information may be required from you prior to approving a new account. Employees of banks and brokerage firms will be asked to submit an Employee Consent Letter. If your account will be traded by a party other than yourself under a Power of Attorney, additional documentation will be required prior to the start of trading. Hedge clients must be sure to complete the Hedge Election section on page 15 of the Futures Account Agreement. Encl: Futures Account Agreement Newedge Financial Inc. Disclosure Documents NEWEDGE FINANCIAL INC. FUTURES ACCOUNT AGREEMENT In consideration of the acceptance by Newedge Financial Inc. (“Newedge”) of one or more accounts of the undersigned (“Customer”) (if more than one account is at any time opened or reopened with Newedge, all are covered by this Agreement and are referred to individually and collectively as the “Account”), and Newedge’s agreement to act as broker, directly or indirectly, or as dealer, for the execution, clearance and/or carrying of transactions for the purchase and sale of commodity interests, including commodities, spot and forward contracts, commodity futures contracts, options on commodity futures contracts, security futures product contracts, and transactions involving the exchange of futures for cash commodities or the exchange of futures in connection with cash commodity transactions, Newedge and Customer agree as follows: 1. APPLICABLE RULES AND REGULATIONS The Account and each transaction therein shall be subject to the terms of this Agreement and to (a) all applicable laws and the regulations, rules and orders (collectively “regulations”) of all regulatory and self-regulatory organizations having jurisdiction and (b) the constitution, by-laws, rules, regulations, orders, resolutions, interpretations and customs and usages (collectively “rules”) of the market and any associated clearing organization or clearing house (each an “exchange”) on or subject to the rules of which such transaction is executed and/or cleared. The reference in the preceding sentence to exchange rules is solely for Newedge’s protection and Newedge’s failure to comply therewith shall not constitute a breach of this Agreement or relieve Customer of any obligation or responsibility under this Agreement. Newedge shall not be liable to Customer as a result of any action or omission by Newedge, its officers, directors, employees or agents to comply with any exchange rule. 2. PAYMENTS TO NEWEDGE Customer agrees to pay to Newedge immediately on request (a) commissions, give-up charges, fees and service charges as are in effect from time to time for the Customer, together with all applicable regulatory and self-regulatory organization and exchange fees, charges, including all such fees, charges or costs assessed against Newedge with respect to any equity securities of Customer deposited for margin obligations, and taxes; (b) the amount of any debit balance or any other liability that may result from transactions executed for the Account; and (c) interest on such debit balance or liability at the prevailing rate charged by Newedge at the time such debit balance or liability arises and service charges on any such debit balance or liability together with any reasonable attorneys’ fees and costs incurred in collecting any such debit balance or liability. Customer understands that most of the payment obligations enumerated in subsection (a) above are automatically charged against its Account after each transaction. Customer acknowledges that Newedge may charge commissions at other rates to other customers. 3. CUSTOMER’S DUTY TO MAINTAIN ADEQUATE MARGIN Customer shall at all times maintain adequate margin (also known as “performance bond”) in the Account so as continually to meet the original and maintenance margin requirements established by Newedge for Customer. Newedge may change such requirements from time to time at Newedge’s discretion upon notice to Customer.
